Exhibit 10.1


EXECUTION VERSION


AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT
This Amendment No. 6 to Amended and Restated Credit Agreement (this “Agreement”)
dated as of April 29, 2019 (the “Effective Date”), is among Jagged Peak Energy
LLC, a Delaware limited liability company (the “Borrower”), Jagged Peak Energy
Inc., a Delaware corporation (the “Guarantor”), Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and as issuing lender (in such capacity, the “Issuing Lender”) and the
Lenders (as defined below).
RECITALS
A.    Reference is made to that certain Amended and Restated Credit Agreement
dated as of February 1, 2017 (as amended by that certain Amendment No. 1, Master
Assignment and Agreement to Amended and Restated Credit Agreement dated as of
October 26, 2017, Amendment No. 2, Limited Waiver, Master Assignment and
Agreement to Amended and Restated Credit Agreement dated as of March 21, 2018,
Amendment No. 3 to Amended and Restated Credit Agreement dated as of June 15,
2018, Amendment No. 4, Master Assignment, and Agreement to Amended and Restated
Credit Agreement dated as of August 9, 2018, Amendment No. 5 to Amended and
Restated Credit Agreement dated as of November 7, 2018, and as further amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Administrative Agent, the Issuing Lender and
the financial institutions party thereto as lenders from time to time (the
“Lenders”). Each term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary.
B.    The parties hereto wish to, subject to the terms and conditions of this
Agreement, (i) reaffirm the Aggregate Elected Commitments of $540,000,000 and
the Borrowing Base of $900,000,000, and (ii) amend the Credit Agreement as set
forth herein.
THEREFORE, the parties hereto hereby agree as follows:
Section 1.Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified. The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “including” means “including, without
limitation,”. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
Section 2.    Amendment to Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended to add the
following new definitions in alphabetical order therein:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Replacement Rate” has the meaning set forth in Section 2.4(c)(vii).





--------------------------------------------------------------------------------





(b)    The defined term “Eurodollar Base Rate” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Eurodollar Base Rate” means, subject to the implementation of a Replacement
Rate in accordance with Section 2.4(c)(vii), the rate per annum (rounded upward
to the nearest whole multiple of 100th of 1%) equal to the ICEBA LIBOR as
designated by Reuters, for deposits in Dollars at 11:00 a.m. (London, England
time) two Business Days before the first day of the applicable Interest Period
and for a period equal to such Interest Period; provided that if such rate that
appears on such screen or page shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; and provided further that, if
such quotation is not available for any reason, then Eurodollar Base Rate shall
then be the rate determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
immediately available funds in the approximate amount of the Advances being
made, continued or Converted by the Lenders and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch (or
other branch or Affiliate of the Administrative Agent, or in the event that the
Administrative Agent does not have a London branch, the London branch of a
Lender chosen by the Administrative Agent) to major banks in the London or other
offshore inter-bank market for Dollars at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period). Notwithstanding the foregoing, unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 2.4(c)(vii),
in the event that a Replacement Rate with respect to a Eurodollar Base Rate is
implemented, then all references herein to the Eurodollar Base Rate shall be
deemed references to such Replacement Rate (including the corresponding rate
that would apply to any determination of Adjusted Base Rate).
(c)    Section 1.3 of the Credit Agreement is hereby amended to add the
following sentence to the end of clause (c) thereof:
Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, for purposes of calculations made pursuant to the terms of this
Agreement or any other Credit Document, GAAP will be deemed to treat leases that
would have been classified as operating leases under generally accepted
accounting principles in the United States of America as in effect on December
31, 2017 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2017, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.
(d)    Article I of the Credit Agreement is hereby amended to add the following
as a new Section 1.6:
Section 1.6    Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation, or liability of any Person becomes the asset, right,
obligation, or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
(e)    Section 2.4 of the Credit Agreement is hereby amended to delete the “and”
at the end of clause (c)(v), replace the period at the end of clause (c)(vi)
with “; and”, and add the following as a new clause (c)(vii):
(vii) Notwithstanding anything to the contrary in clauses (iii), (iv), and (v)
above, if the Administrative Agent has made the determination (such
determination to be conclusive absent manifest error) or the Majority Lenders
notify the Administrative Agent that the Majority Lenders have made the
determination, that (A) the circumstances described in clause (iii), (iv) or (v)
have arisen and that such circumstances are unlikely to


-2-

--------------------------------------------------------------------------------





be temporary, (B) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in the applicable currency or (C) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (1) an event described in
clause (iii), (iv), or (v) occurs with respect to the Replacement Rate or (2)
the Administrative Agent (or the Required Lenders through the Administrative
Agent) notifies the Borrower that the Replacement Rate does not adequately and
fairly reflect the cost to the Lenders of funding the Advances bearing interest
at the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this clause (vii). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 10.3), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such Lender objects to such amendment. To the extent the Replacement Rate
is approved by the Administrative Agent in connection with this clause (vii),
the Replacement Rate shall be applied in a manner consistent with market
practice; provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).
(f)    Section 4.6 of the Credit Agreement is hereby amended to add the
following new sentence to the end thereof:
The information included in any Beneficial Ownership Certification provided to
any Lender in connection with this Agreement is true and correct in all respects
as of the date delivered.
(g)    Section 5.2 of the Credit Agreement is hereby amended to add the
following as a new clause (v):
(v)    Beneficial Ownership. (i) Promptly, following a request by any Lender,
all documentation and other information (including, without limitation, a
Beneficial Ownership Certification) that such Lender reasonably requests in
order to comply with its ongoing obligations under the Beneficial Ownership
Regulation, and (ii) prompt written notice of any change in the information
provided in any Beneficial Ownership Certification delivered to a Lender that
would result in a change to the list of beneficial owners identified in such
Beneficial Ownership Certification.
(h)    Section 8.3 of the Credit Agreement is hereby amended to delete the “and”
at the end of clause (a)(ii), replace the period at the end of clause (a)(iii)
with “; and”, and add the following as a new clause (a)(iv):
(iv)    does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Base Rate”.


-3-

--------------------------------------------------------------------------------





(i)    Section 10.3 of the Credit Agreement is hereby amended to amend and
restate clause (a) in its entirety as follows:
(a)    no amendment, waiver, or consent shall, unless in writing and signed by
all the Lenders and the Borrower, do any of the following: (i)  reduce the
principal of, or interest on, the Notes; provided that the Administrative Agent
and the Borrower may, without the consent of any Lender, enter into amendments
or modifications to this Agreement or any of the other Loan Documents or enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Replacement Rate or otherwise effectuate
the terms of Section 2.4(c)(vii) in accordance with the terms of such Section,
(ii) postpone or extend any date fixed for any payment of principal of, or
interest on, the Notes, including, without limitation, the Maturity Date, or
(iii) change the number of Lenders which shall be required for the Lenders to
take any action hereunder or under any other Credit Document;
Section 3.    Borrowing Base Reaffirmation. Subject to the terms of this
Agreement, the parties hereto hereby agree that, as of the Effective Date, the
Borrowing Base shall continue to be $900,000,000, and the Borrowing Base shall
remain in effect at such amount until the Borrowing Base is redetermined or
adjusted in accordance with the Credit Agreement, as amended hereby. The
reaffirmation and redetermination of the Borrowing Base pursuant to this Section
3 shall constitute the scheduled Semi-Annual Redetermination to occur on or
about April 1, 2019, as set forth in Section 2.2(b)(i) of the Credit Agreement,
as amended hereby. For the avoidance of doubt, the Aggregate Elected Commitments
shall remain at $540,000,000.
Section 4.    Representations and Warranties. Each Credit Party represents and
warrants that, as of the date hereof: (a) the representations and warranties of
such Credit Party contained in the Credit Agreement and in the other Credit
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Effective Date as if made on and as of such date,
except that any representation and warranty which by its terms is made as of a
specified date is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) only as of such specified date; (b) no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within such Credit Party’s powers and have been duly authorized by all necessary
corporate, limited liability company, or partnership action; (d) this Agreement
constitutes the legal, valid, and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity whether applied by a court of law or equity; (e) the execution,
delivery and performance of this Agreement by such Credit Party do not require
any authorization or approval or other action by, or any notice or filing with,
any Governmental Authority other than those that have been obtained or provided
and other than filings delivered hereunder to perfect Liens created under the
Security Documents; and (f) the Liens under the Security Documents are valid and
subsisting and secure the obligations under the Credit Documents.
Section 5.    Conditions to Effectiveness. This Agreement shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:
(a)    The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement, duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantor, the Administrative Agent, the Issuing Lender, and the Lenders
constituting Required Lenders.
(b)    The Borrower shall have paid to the Administrative Agent all reasonable
out-of-pocket costs and expenses that have been invoiced and are payable
pursuant to Section 10.1 of the Credit Agreement.


-4-

--------------------------------------------------------------------------------





(c)    The Administrative Agent shall have received duly executed Mortgages, or
supplements to existing Mortgages, in form and substance reasonably satisfactory
to the Administrative Agent, encumbering not less than 90% (by PV10) of the
Credit Parties’ Proven Reserves and 90% (by PV10) of the Credit Parties’ PDP
Reserves, in each case, as described in the most recently delivered Engineering
Report.
(d)    The Administrative Agent shall have received satisfactory title
information and be satisfied in its sole discretion with the title to the Oil
and Gas Properties included in the Borrowing Base, and that such Oil and Gas
Properties constitute (i) not less than 80% (by PV10) of the Credit Parties’
Proven Reserves evaluated in the most recently delivered Engineering Report and
(ii) that the Credit Parties have good and marketable title to their Oil and Gas
Properties, subject to no other Liens (other than Permitted Liens).
(e)    The Administrative Agent shall have received a legal opinion of Vinson &
Elkins, L.L.P. as outside counsel to the Credit Parties, in form and substance
reasonably acceptable to the Administrative Agent.
(f)    To the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation (as defined in the Credit Agreement, as
amended hereby), any Lender that has requested, in a written notice to the
Borrower at least 7 days prior to the Effective Date, a Beneficial Ownership
Certification (as defined in the Credit Agreement, as amended hereby) in
relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause (f)
shall be deemed to be satisfied).
(g)    The Credit Parties shall have received any consents, licenses and
approvals required in accordance with applicable law, or in accordance with any
document, agreement, instrument or arrangement to which such Credit Party is a
party, in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents.
(h)    No action, suit, investigation or other proceeding (including without
limitation, the enactment or promulgation of a statute or rule) by or before any
arbitrator or any Governmental Authority shall be threatened or pending and no
preliminary or permanent injunction or order by a state or federal court shall
have been entered (i) in connection with this Agreement, any other credit
agreement, or any transaction contemplated hereby or thereby or (ii) which could
reasonably be expected to result in a Material Adverse Change.
(i)    The Administrative Agent shall have received such other documents,
governmental certificates, agreements, and lien searches as the Administrative
Agent or any Lender may reasonably request.
Section 6.    Acknowledgments and Agreements.
(a)    Each Credit Party acknowledges that on the date hereof all outstanding
Secured Obligations are payable in accordance with their terms and each Credit
Party waives any set-off, counterclaim, recoupment, defense, or other right, in
each case, existing on the date hereof, with respect to such Secured
Obligations. Each party hereto does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and each
Credit Party acknowledges and agrees that its respective liabilities and
obligations under the Credit Agreement, as amended herby, and the other Credit
Documents are not impaired in any respect by this Agreement.
(b)    The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents. Nothing in this Agreement shall constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Credit Documents, (ii)
any of the agreements, terms or conditions contained in any of the Credit
Documents, (iii) any rights or remedies


-5-

--------------------------------------------------------------------------------





of the Administrative Agent, the Issuing Lender, or any Lender with respect to
the Credit Documents, or (iv) the rights of the Administrative Agent, the
Issuing Lender, or any Lender to collect the full amounts owing to them under
the Credit Documents.
(c)    This Agreement is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
Section 7.    Reaffirmation of the Guaranty. The Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that the Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all the Guaranteed
Obligations (as defined in the Guaranty), and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
the Guarantor under the Guaranty, in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement or any of the other
Credit Documents.
Section 8.    Reaffirmation of Liens. Each Credit Party (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Document to which it is a party, and agrees that each such Security
Document will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
Liens and security interests granted by it pursuant to the Security Documents
are valid, enforceable and subsisting and create an Acceptable Security Interest
to secure the Secured Obligations.
Section 9.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 10.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 11.    Severability. In case one or more of the provisions of this
Agreement shall for any reason be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or in the other Credit Documents shall
not be affected or impaired thereby.
Section 12.    Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).
Section 13.    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT, THE
NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been left blank intentionally.]




-6-

--------------------------------------------------------------------------------






EXECUTED to be effective as of the date first above written.
BORROWER:
 
 
 
 
 
 
 
JAGGED PEAK ENERGY LLC
 
 
 
 
 
 
By:
/s/ CHRISTOPHER HUMBER
 
Name:
Christopher Humber
 
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
JAGGED PEAK ENERGY INC.
 
 
 
 
 
 
By:
/s/ CHRISTOPHER HUMBER
 
Name:
Christopher Humber
 
Title:
Executive Vice President, General Counsel and Secretary



Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
ADMINSTRATIVE AGENT/ISSUING
 
LENDER/LENDER:
 
 
 
 
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender, and a Lender
  
 
 
 
 
By:
/s/ ZACHARY KRAMER
 
Name:
Zachary Kramer
 
Title:
Vice President



Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
LENDERS:
 
 
 
 
 
FIFTH THIRD BANK, as a Lender
  
 
 
 
 
By:
/s/ JONATHAN H. LEE
 
Name:
Jonathan H. Lee
 
Title:
Director



Signature Page to Amendment No. 6

--------------------------------------------------------------------------------






                        

 
 
 
 
 
 
 
ABN AMRO CAPTIAL USA LLC, as a Lender
  
 
 
 
 
By:
/s/ DARRELL HOLLEY
 
Name:
Darrell Holley
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
By:
/s/ MICHAELA BRAUN
 
Name:
Michaela Braun
 
 
Title:
Director
 



Signature Page to Amendment No. 6

--------------------------------------------------------------------------------






    

 
 
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION, as a Lender
  
 
 
 
 
By:
/s/ GEORGE E. MCKEAN
 
Name:
George E. McKean
 
Title:
Senior Vice President









Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender
  
 
 
 
 
By:
/s/ W. DAVID MCCARVER
 
Name:
W. David McCarver
 
Title:
Senior Vice President









Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
CITIBANK, N.A., as a Lender
  
 
 
 
 
By:
/s/ CLIFF VAZ
 
Name:
Cliff Vaz
 
Title:
Vice President











Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
  
 
 
 
 
By:
/s/ DARREN VANEK
 
Name:
Darren Vanek
 
Title:
Authorized Officer











Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
  
 
 
 
 
By:
/s/ JAMIE MINIERI
 
Name:
Jamie Minieri
 
Title:
Authorized Signatory















Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
UBS AG, STAMFORD BRANCH, as a Lender
  
 
 
 
 
By:
/s/ DARLENE ARIAS
 
Name:
Darlene Arias
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
By:
/s/ HOUSSEM DALY
 
Name:
Houssem Daly
 
 
Title:
Associate Director
 





Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
BMO HARRIS BANK N.A., as a Lender
  
 
 
 
 
By:
/s/ MELISSA GUZMANN
 
Name:
Melissa Guzmann
 
Title:
Director





Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as a Lender
  
 
 
 
 
By:
/s/ KRISTAN SPIVEY
 
Name:
Kristen Spivey
 
Title:
Authorized Signatory





Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
COMERICA BANK, as a Lender
  
 
 
 
 
By:
/s/ V. MARK FUQUA
 
Name:
V. Mark Fuqua
 
Title:
Executive Vice President





Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
  
 
 
 
 
By:
/s/ TODD S. ANDERSON
 
Name:
Todd S. Anderson
 
Title:
Vice President





Signature Page to Amendment No. 6

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
BOKF, NA, as a Lender
  
 
 
 
 
By:
/s/ SONJA BORODKO
 
Name:
Sonja Borodko
 
Title:
Senior Vice President











Signature Page to Amendment No. 6